PER CURIAM.
Some 17 years after the parties’ divorce had become final, the former wife sought to modify the final judgment of dissolution of marriage for the purpose of addressing for the first time equitable distribution of the former husband’s military retirement benefits. Despite the former husband’s argument that the request was barred by the doctrine of res judicata, the trial court granted the petition for modification, amending the final judgment to award a portion of the retirement benefits' to the former wife. We agree with the former husband that the petition for modification was barred by the doctrine of res judicata. See Davis v. Dieujuste, 496 So.2d 806 (Fla.1986) (the doctrine of res judicata bars subsequent litigation of all matters which were or could have been litigated in the original dissolution proceeding unless the court lacked jurisdiction to address the matter). Accordingly, the Final Order on Petition for Modification of Dissolution is reversed.
REVERSED.
WEBSTER, DAVIS and VAN NORTWICK, JJ., CONCUR.